Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered February 11, 1997, convicting him of burglary in the second degree (five counts), upon a jury verdict, and sentencing him to consecutive indeterminate terms of 25 years to life imprisonment. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is modified, as a matter of discre*758tion in the interest of justice, by providing that all of the terms of imprisonment shall run concurrently with each other; as so modified, the judgment is affirmed.
Contrary to the defendant’s contentions, the trial court’s sealing of the courtroom during the jury charge, permitting all of those who had timely arrived to remain in the courtroom, did not constitute a closure of the courtroom requiring specific findings on the record (see, People v Colon, 71 NY2d 410, 417, cert denied 487 US 1239) and did not deprive him of his constitutional right to a public trial (People v Colon, supra, at 418).
Moreover, the showup identification procedure at which the defendant was identified by one of the complainants was reasonable and was not impermissibly suggestive, as it was conducted in close temporal and spatial proximity to the crime (see, People v Duuvon, 77 NY2d 541; People v Riley, 70 NY2d 523; People v Love, 57 NY2d 1023; People v Brnja, 50 NY2d 366).
The sentence is excessive to the extent indicated.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Ritter, Thompson and Joy, JJ., concur.